ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_02_EN.txt. 35




                         Separate opinion
                    of Judge Sepúlveda-Amor



   Agreement to provide interim measures of protection — Need to clearly define
“plausibility” for the purposes of interim protection under Article 41 of the
Statute — Disagreement with the second provisional measure — Unsatisfactory
treatment of the risk of irreparable prejudice to possible Costa Rican rights and to
the “caño” — The Court should have entrusted to both Parties the responsibility
for any measures required to prevent irreparable prejudice to the environment in
Isla Portillos.


   1. I agree that interim measures of protection should be afforded by
the Court in the present case. Although it would appear rather obvious,
it is worth recalling, as the Order does, that the Court has the power to
indicate any provisional measure it may deem necessary in order to pre-
serve the respective rights of either party, and that the measures indicated
may be different, in whole or in part, from those originally requested.
Additionally, I do not find it futile to reaffirm, as the Court does on this
occasion, that an Order on the indication of provisional measures has a
binding effect and that the Parties to the case must comply with any inter-
national obligation arising under the Order.
   2. In its Order, the Court addresses an important concern : the devel-
opment of criminal activity in the disputed territory. The Court has
decided, and rightly so, to give each Party the responsibility for policing
the area over which it unquestionably has sovereignty. It is only to be
hoped that the effectiveness of the bilateral collaboration required will be
sufficient to keep the operation of organized crime away from this transi-
tory no‑man’s land.
   3. On a different note, I believe the Court should have seized the
opportunity to elucidate further the “plausibility requirement” for the
purposes of Article 41 of the Statute. The indeterminacy surrounding the
concept of plausibility in the Order could prove problematic in future
Requests for the indication of provisional measures, as will be shown in
this opinion.
   4. Although I concur with the need to grant measures of interim pro-
tection in the present case, I do not subscribe to the second paragraph of
the operative clause of the Order, nor do I share some of the reasons
adduced in it as a basis for the Court’s decision. I consider insufficient
and unsatisfactory the treatment given by the Court in the Order to the
imminent risk of irreparable prejudice to the possible rights of Costa
Rica. I am of the view that the provisional measures indicated fall far

33

36 	         certain activities (sep. op. sepúlveda-amor)

short of what is needed to properly preserve and protect the Humedal
Caribe Noreste. It must be recalled that the Humedal is intimately linked
to both the Refugio de Vida Silvestre Corredor Fronterizo and the Refu-
gio de Vida Silvestre Río San Juan Ramsar site. The fact that these wet-
lands are interconnected means that their environmental protection
requires a wider bilateral collaboration and the full assistance of the
Ramsar Secretariat.



       I. “Plausibility” as a Pre-condition for the Indication
                       of Provisional Measures

  5. In its jurisprudence, the Court has consistently underscored that
decisions in incidental proceedings on interim protection in no way pre-
judge any questions relating to the merits of a dispute submitted to it for
consideration. It has repeatedly recalled that, in the exercise of its powers
under Article 41 of the Statute, it
     “cannot make definitive findings of fact or of imputability, and the
     right of each Party to dispute the facts alleged against it, to challenge
     the attribution to it of responsibility for those facts, and to submit
     arguments in respect of the merits, must remain unaffected by the
     Court’s decision” (Application of the Convention on the Prevention and
     Punishment of the Crime of Genocide (Bosnia and Herzegovina v.
     Yugoslavia (Serbia and Montenegro)), Provisional Measures, Order
     of 8 April 1993, I.C.J. Reports 1993, p. 22, para. 44 ; Land and Mari‑
     time Boundary between Cameroon and Nigeria (Cameroon v. Nigeria),
     Provisional Measures, Order of 15 March 1996, I.C.J. Reports 1996 (I),
     p. 23, para. 43 ; Armed Activities on the Territory of the Congo (Dem‑
     ocratic Republic of the Congo v. Uganda), Provisional Measures,
     Order of 1 July 2000, I.C.J. Reports 2000, pp. 127‑128, para. 41).
   6. A slightly different issue — and one which the Court has only
recently started to address — is whether, when called upon to rule on a
Request for the indication of provisional measures, it is appropriate for
the Court to make a preliminary assessment of the merits of the rights
asserted by the party seeking interim protection (and, if so, to what
extent).
   7. It is widely held that, in the exercise of its powers under Article 41
of the Statute, the Court should proceed on the assumption that the
claimed rights do in fact exist, and confine its inquiry to ascertaining
whether those rights are liable to suffer irreparable injury pending the final
judgment on the merits, in the absence of measures for their prote-
ction.
   8. The Court has entertained numerous cases in which the respondent
has objected to the request for interim protection filed by the applicant on

34

37 	            certain activities (sep. op. sepúlveda-amor)

the grounds that the rights asserted by the claimant do not exist, thus invit-
ing the Court to look at the merits of the case, albeit provisionally, so as to
establish whether to exercise its powers under Article 41 of the Statute 1.
   9. Only in its recent decision in the case concerning Questions relating
to the Obligation to Prosecute or Extradite (Belgium v. Senegal) has the
Court openly taken a position on this matter and ruled, for the first time,
that “the power of the Court to indicate provisional measures should be
exercised only if the Court is satisfied that the rights asserted by a party
are at least plausible” 2.
   10. The present Order confirms the stance taken by the Court in Bel‑
gium v. Senegal and goes a step further by appearing to make the “plau-
sibility” of rights a definite requirement for interim protection under
Article 41 of the Statute.

   11. Whereas I take no issue with the rationale underlying the Court’s
ruling, there is, in my view, an urgent need to define with greater preci-
sion the applicable legal standard for the present purposes. Firstly, “plau-
sible” and “plausibility” are not terms of art, and their ordinary meaning
is of limited assistance when it comes to explaining what is legally required
by way of a prima facie demonstration of rights in the context of Article 41
of the Statute 3.
   12. Are States which request the indication of provisional measures
expected to show prima facie the validity of their claims on the merits, or
is fumus non mali juris sufficient, i.e., is it enough to ascertain that the
claimed rights are not patently non-existent according to the information
available to the Court? 4 Does it suffice to demonstrate the possibility or
reasonableness of the existence of a right 5, or is probability the relevant
standard?


   1 See, for instance, case concerning Passage through the Great Belt (Finland v.

Denmark), Provisional Measures, Order of 29 July 1991, I.C.J. Reports 1991, p. 12 ; case
concerning Pulp Mills on the River Uruguay (Argentina v. Uruguay), Provisional Measures,
Order of 13 July 2006, I.C.J. Reports 2006, p. 113 ; case concerning Questions relating to the
Obligation to Prosecute or Extradite (Belgium v. Senegal), Provisional Measures, Order of
28 May 2009, I.C.J. Reports 2009, p. 139.
   2 Provisional Measures, Order of 28 May 2009, I.C.J. Reports 2009, p. 151, para. 57.
   3 This is the case in English at least. According to the Oxford English Dictionary

Online, “plausible” may have any of the following meanings : acceptable, agreeable, plea-
sing, gratifying ; winning public approval, popular (1.a.) ; Expressing applause or approba-
tion ; plausive, applausive (2) ; Deserving of applause or approval ; praiseworthy, laudable,
commendable (3) ; Of an argument, an idea, a statement, etc. : seeming reasonable,
probable, or truthful ; convincing, believable ; (formerly) spec. having a false appearance of
reason or veracity ; specious (4.a.).	
   4 Pulp Mills on the River Uruguay (Argentina v. Uruguay), Provisional Measures,

Order of 13 July 2006, I.C.J. Reports 2006, separate opinion of Judge Abraham, p. 140,
para. 10.
   5 Passage through the Great Belt (Finland v. Denmark), Provisional Measures, Order of

29 July 1991, I.C.J. Reports 1991, separate opinion of Judge Shahabuddeen, p 31.

35

38 	         certain activities (sep. op. sepúlveda-amor)

   13. These are not academic subtleties. The answers are likely to have
direct implications on how Requests for provisional measures will be
pleaded in the future and on the degree to which the Court considers the
merits of the case in the course of the incidental proceedings on interim
protection.
   14. The Court should have seized the opportunity to clarify these mat-
ters, inter alia, by refining the language used to describe the “plausibility
requirement”. To this effect, it would have been preferable to avoid the
perpetuation of indeterminate terminology which, arguably, only adds
confusion to an already complex topic.
   15. I fear that the imprecision surrounding the “plausibility require-
ment” and the unwarranted emphasis placed upon that in this Order
might ultimately encourage States seeking interim protection to over-
address the substance of the dispute at an early stage and, as a result,
overburden proceedings under Article 41 of the Statute with matters that
should actually be dealt with by the Court when adjudicating on the
merits.
   16. This Order should not be read as introducing a new requirement
under Article 41 of the Statute, or interpreted as signalling a departure
from the Court’s jurisprudence on provisional measures. Rather, as I see
it, it should be understood as an attempt on the part of the Court to
“name” or “label” a requirement already implicit in the Court’s case law.
As already noted, greater definition is required in order to ensure that
consideration of the merits remains within the strict limits called for in
proceedings under Article 41 of the Statute.



            II. Risk of Irreparable Prejudice in Relation
          to the Environmental Consequences of the Caño

   17. Overall, the “irreparable prejudice” requirement should have been
the object of closer examination and more thorough analysis on the part
of the Court. Notwithstanding the importance of this issue in the oral pro-
ceedings, and in contrast to the prominence accorded to the question of
“plausibility”, this matter has been only cursorily addressed in this Order.
   18. And yet the crucial question in this case is whether, as claimed by
Costa Rica, the now navigable caño connecting the San Juan River to the
Harbor Head Lagoon poses a risk of irreparable prejudice to its rights by
reason of the possible threat of irreparable environmental damage to a
portion of territory which the Court may ultimately adjudge to belong to
the Applicant in its decision on the merits.
   19. In its final submissions, Costa Rica requested the Court to indicate
provisional measures ordering Nicaragua not to undertake, inter alia, any
of the following activities in the area comprising the entirety of Isla Por-
tillos (Order, para. 73) :

36

39 	         certain activities (sep. op. sepúlveda-amor)

  (i) engage in the construction or enlargement of a canal ;
 (ii) fell trees or remove vegetation or soil ;
(iii) dump sediment.
   20. At the hearings, it became apparent that the “cleaning and clearing
operations” conducted by Nicaragua in the disputed area were over and
finished. Consequently, Nicaragua observed that the issue of the felling of
trees and the dumping of sediment in certain areas along the caño “no
longer arises” (Order, para. 71).
   21. The fact that the very situation that Costa Rica had sought to avert
with its Request for interim protection has materialized prior to the
Court’s Order does not render the indication of provisional measures
without object, if the Court considers that such measures are still required
in order to preserve the rights at issue.
   22. It is well established that the Court is not bound by the Parties’
requests and “Article 75, paragraph 2, of the Rules of Court recognizes
the power of the Court, when a request for provisional measures has been
made, to indicate measures that are in whole or in part other than those
requested” (Application of the Convention on the Prevention and Punish‑
ment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia
(Serbia and Montenegro)), Provisional Measures, Order of 13 September
1993, I.C.J. Reports 1993, p. 347, para. 47 ; see also Armed Activities on
the Territory of the Congo (Democratic Republic of Congo v. Uganda),
Provisional Measures, Order of 1 July 2000, I.C.J. Reports 2000, p. 128,
para. 43 ; Application of the International Convention on the Elimination of
All Forms of Racial Discrimination (Georgia v. Russian Federation), Pro‑
visional Measures, Order of 15 October 2008, I.C.J. Reports 2008, p. 397,
para. 145).
   23. Whether, as asserted by the Applicant, Nicaragua has constructed
an artificial canal within Costa Rican territory or, as claimed by the
Respondent, Nicaragua has limited itself to clearing a pre-existing canal
connecting the San Juan River to the Harbor Head Lagoon, is something
to be decided in the merits phase, and has no bearing on the Court’s rul-
ing on Costa Rica’s request at this stage of the proceedings.
   24. The important question, and the one on which the Parties funda-
mentally disagree, is whether the mere existence of the caño as a navigable
channel across Isla Portillos poses a risk of irreparable environmental
damage, taking into consideration that the disputed territory is part of
the “Humedal Caribe Noreste” wetland, which Costa Rica designated for
inclusion on the List of Wetlands of International Importance in 1996, in
accordance with Article 2 of the Convention on Wetlands of 1971
(“Ramsar Convention”), to which Nicaragua is also a Contracting Party.

  25. In my view, the evidence before the Court supports the conclusion
that even in its current state — i.e., even if Nicaragua does not pursue any
further “clearing activities” or other works in the area — the caño poses
an imminent risk of irreparable damage to the ecological characteristics

37

40 	         certain activities (sep. op. sepúlveda-amor)

of Isla Portillos and, therefore, provisional measures are required in order
to prevent the materialization of such a risk.
   26. This is not tantamount to saying that the clearing or construction
of the caño has already caused irreparable environmental damage to Isla
Portillos. For the purposes of interim protection under Article 41 of the
Statute, irreparable prejudice does not have to be established, just the risk
thereof.
   27. Of particular importance in this regard are the findings of the
report prepared by the Ramsar Advisory Mission on the basis of Arti-
cle 3 (2) of the Ramsar Convention (hereinafter the “Ramsar Report”),
and submitted to the Court in the course of the proceedings.
   28. Firstly, the Report identifies a threat of damage to the ecology of
the wetland in the medium and long term, including through a loss of
habitat for terrestrial fauna, progressive erosion and changes in the
groundwater aquifer recharge beneath the wetland.

   29. Moreover, it points out that the ecology of the Harbor Head
Lagoon, which is not part of the disputed territory and is located in
another Ramsar wetland of international importance, namely the Refu-
gio Vida Silvestre Río San Juan in Nicaragua, is most at risk as a result
of the hydraulic connection made between the San Juan River and the
lagoon by the clearing or construction of the caño. In particular, it is esti-
mated that “the sandbank currently separating [the Harbor Head Lagoon]
from the Caribbean Sea is in danger of being breached due to the change
in hydrodynamic balance that maintains it between the flow of the San
Juan River and the tidal limit” (Ramsar Report, at paragraph 32). As a
result, the Harbor Head Lagoon could be partially or completely lost
within six to twelve months.
   30. The foregoing underscores the interconnectedness between the pro-
tection of the environment in Isla Portillos, on the one hand, and the
protection of the adjacent wetland located in what is indisputably Nicara-
guan territory, on the other.
   31. According to the Report,
     “[d]ue to its geographical location and dynamics closely linked to the
     Refugio de Vida Silvestre Corredor Fronterizo and to the Refugio de
     Vida Silvestre Río San Juan Ramsar site, the preservation of Humedal
     Caribe Noreste calls for substantial cooperation and collaboration
     between the two bordering countries of both Ramsar sites” (Ramsar
     Report, p. 35).
   32. Significantly, the Court falls short of declaring the existence of an
imminent risk of irreparable prejudice to Costa Rica’s rights in connec-
tion with the clearing or construction of the caño. And yet the Applicant
alone is allowed to dispatch civilian personnel to “avoid irreparable prej-
udice being caused to” the wetland in the disputed area, without the
Court having first established that there is indeed a risk that such a preju-
dice may actually occur.

38

41 	         certain activities (sep. op. sepúlveda-amor)

   33. In the light of the first provisional measure, designed to exclude the
presence of both Parties in the disputed territory, it is difficult to discern
the rationale behind the second measure indicated by the Court. One is
left to wonder whether the Court may not in fact have assessed the “plau-
sibility” of the Parties’ claims (both the Applicant’s and the Respondent’s)
in far broader terms than those advanced in paragraphs 53 to 62 of the
Order and, as a result, anticipated a decision on the merits in favour of
Costa Rica. This, it is submitted, is not the proper role of “plausibility”
in the context of Article 41 of the Statute.

   34. To conclude, the Court should have acknowledged that there is
indeed an imminent risk of irreparable prejudice to Costa Rica’s possible
rights by reason of the clearing or construction of the caño. However,
given the interconnectedness between the Humedal Caribe Noreste and
the Refugio de Vida Silvestre Río San Juan, the Court should have
entrusted to both Parties, in consultation with the Ramsar Secretariat,
the responsibility for taking the necessary measures to avoid irreparable
prejudice being caused in the disputed territory.

                                  (Signed) Bernardo Sepúlveda‑Amor.




39

